DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncan (US 2017/0213127 A1).
As per claims 1, 8 and 15, Duncan discloses a method, a non-transitory computer-readable medium having instructions (storage media having computer-executable instructions; claim 6), and system for training a machine learning “ML” ranking model to rank genealogy hints (pre-trained machine learning system for collecting genealogical data (genealogy hints); abstract; paragraphs (0109), [0638]), the method, the medium having instructions and the system comprising: one or more processors (a processor device is provided; claim 6); and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (a networked computer system has at least one processor device, at least one database and storage media having computer-executable instructions configured to programmatically execute; claim 6); 
retrieving a plurality of genealogy hints for a target person, wherein each of the plurality of genealogy hints corresponds to a genealogy item and has a hint type of a plurality of hint types (from collected inferences across a large set (items) of genealogic data (hints), DNA (hint type) matches for a user (target person) and historical data sufficient to corroborate an inheritance-by-descent “IBD” (hint type) path are provided; paragraph [0109]), wherein each of the plurality of hint types has a number of features (most recent common ancestor “MRCA” assignments (features) in a virtual family tree “VFT” of DNA (each of the plurality of hint types) matches (features) or matched users are provided; paragraph [0113]); 
generating, for each of the plurality of genealogy hints, a feature vector having a plurality of feature values, the feature vector being included in a plurality of feature vectors (based on DNA matches (for each of the plurality of genealogy hints), vectors (feature vectors) of MRCA assignments including a first vector of MRCA assignments (features) are provided; paragraphs [1090]-[1093]); 
extending each of the plurality of feature vectors by at least one additional feature value based on the number of features of one or more other hint types of the plurality of hint types (the overall (based on the number of features of one or more other hint types of the plurality of hint types) fitness (additional feature value) for the whole assignment set which is recorded in the header of the vector of tuples; paragraphs [1085]-[1088]); 
creating a first training set based on the plurality of feature vectors (data from records of two compared ancestors are fed through a multi-stage feed-forward neural network, where the network is pre-trained on partial and full data from known matches and examples of similar but non-equivalent ancestors for negative feedback; paragraph [0638]); 
training the ML ranking model in a first stage using the first training set (data from records of two compared ancestors are fed through a multi-stage feed-forward neural network, where the network is pre-trained on partial and full data from known matches and examples of similar but non-equivalent ancestors for negative feedback; paragraph [0638]); 
creating a second training set including a subset of the plurality of genealogy hints that were incorrectly ranked after the first stage ((data from records of two compared ancestors are fed through (creating a second training set) a multi-stage (after the first stage) feed-forward neural network, where the network is pre-trained on partial and full data from known matches and examples of similar but non-equivalent ancestors for negative feedback, where training adjusts the weights of the interconnects, and by adjusting interconnect weights, the confidence (rank) of respective DNA matches (genealogy hints) are appropriately adjusted; paragraph [0638)]); and 
training the ML ranking model in a second stage using the second training set (data from records of two compared ancestors are fed through (using the second training set) a multi-stage feed-forward learning neural network, where the learning network is pre-trained on partial and full data, where training of the learning network (training the ML ranking model) adjusts the confidence (rank) of respective DNA matches; paragraph [0638)).

As per claims 2, 9 and 16, Duncan discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15, respectively. Additionally, Duncan discloses, wherein the ML ranking model is a neural network (a learning (ML) neural net or genetic algorithm, or hybrid model used to perform ranking, may be trained; abstract; paragraph [0110], [0191]).

As per claims 3, 10 and 17, Duncan discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15, respectively. Additionally, Duncan discloses, wherein the plurality of hint types includes one or more of: a record hint type; a photo hint type; or a story hint type (genealogic records across multiple online sites and resources are used to provide evidence for correct family trees based on DNA and historical data (record hint type); paragraphs [0108], [0109]).

As per claims 4, 11 and 18, Duncan discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15, respectively. Additionally, Duncan discloses, wherein the number of the plurality of feature values in the feature vector generated for each of the plurality of genealogy hints is equal to the number of features for the hint type (given a user has K (number) DNA (hint type) matches (feature vector), each represented by a DNA segment (values) of some specified length or SNP count; paragraph [0725]).

As per claims 5, 12 and 19, Duncan discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15, respectively. Additionally, Duncan discloses, wherein each of the plurality of feature vectors are extended through zero padding (each Ancestors accumulated DNA is added to the matching pool, where empty zones (feature vectors are extended through zero padding) do not count for or against the matching coefficients; paragraph [1155]).

As per claims 6, 13 and 20, Duncan discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15, respectively. Additionally, Duncan discloses, further comprising: receiving a user input indicating the target person; or receiving a user input indicating a plurality of target persons including the target person (the intent of the system is to enable the User via a manual calculation (receiving a user input), and the system, to determine which pairs of mating-eligible individuals (target persons) from the respective virtual family tree’s “VFT's" of DNA matched Users (target person), had crossed paths physically and temporally, paragraph [0868]).

As per claims 7 and 14, Duncan discloses the method of claim 1 and the non-transitory computer-readable medium of claim 8, respectively. Additionally, Duncan discloses, further comprising: receiving a user input providing a ranking label, wherein the second training set is created based on the ranking label (when a most recent common ancestor “MRCA" is confirmed by triangulation to several Users, with an acceptable (ranking label) chain of confidence from each User to the MRCA, we can use this for learning the importance of various connections in the actual convergence of the network activation state to the correct MRCA, and, for example, taking the set (second training set) of all triangulation confirmed MRCA, where an MRCA is found and confirmed through triangulations; paragraphs [0112], [0793]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161